***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. JOHN WHITE
                   (SC 20168)
              Robinson, C. J., and Palmer, McDonald, D’Auria,
                       Mullins, Kahn and Ecker, Js.

                                    Syllabus

Convicted of the crime of assault in the first degree in connection with an
    incident in which he attacked the victim with a box cutter, the defendant
    appealed. Immediately after the attack, the victim described the assailant
    to the police as a white male wearing a red hooded sweatshirt, and the
    police recovered a red hooded sweatshirt and a box cutter near the
    crime scene. The police subsequently were notified that the defendant’s
    DNA profile was a potential match to DNA taken from the recovered
    evidence. A detective, P, compiled a photographic array, and another
    detective administered the array to the victim at the police station
    outside of P’s presence. The victim identified the defendant from the
    array and wrote on his photograph that she was ‘‘pretty certain’’ that
    he was the man who had attacked her. Ten to fifteen minutes later, the
    victim met with P and, unprompted by either detective, stated that,
    although she had written ‘‘pretty certain’’ on the photograph, she was
    ‘‘absolutely certain’’ that the defendant was her assailant. The victim
    then provided a written statement to P, in which she reiterated that she
    meant that she was absolutely certain about her identification of the
    defendant as her assailant, even though she previously had indicated
    that she was pretty certain. The defendant was arrested, and he retained
    private counsel to represent him, using funds provided by his wife
    to pay for attorney’s fees and to retain an expert, C, on eyewitness
    identification. After jury selection began, the state gave notice of its
    intent to introduce DNA evidence and requested that the court order
    the defendant to submit to a DNA sample. The court granted the state’s
    request but continued the trial to allow the defendant an opportunity
    to reframe his defense and to locate a DNA expert. The defendant then
    filed a motion requesting that the court order public funding so he could
    retain a DNA expert, claiming that he was indigent and that he was
    constitutionally entitled to such funding. In denying the defendant’s
    motion for public funding, the trial court declined to find him to be
    indigent, noting, inter alia, that, pursuant to this court’s decision in State
    v. Wang (312 Conn. 222), requests for public funding for ancillary defense
    costs must be made to the Public Defender Services Commission via
    the local public defender’s office, that the defendant had not applied to
    the public defender’s office for such funding, and that there was no
    authority for the trial court to order payment of a portion of the defense
    costs. In light of the defendant’s concerns about having to choose
    between keeping his privately retained defense counsel or applying for
    public defender services, the court indicated that the defendant could
    apply to the public defender’s office for funding without necessarily
    changing counsel. The defendant, however, elected not to apply for
    public defender services and retained his private counsel throughout
    the trial. The trial court also denied the defendant’s pretrial motion in
    limine, which sought to preclude the admission of the victim’s postidenti-
    fication statement to P that she was absolutely certain that the defendant
    was her assailant and any subsequent in-court statements regarding her
    confidence at the time of trial in her identification of the defendant. At
    trial, the victim and P testified about the victim’s confidence statement
    after viewing the array, the victim testified that she was absolutely
    certain at the time of trial that the photograph she had selected was of
    her attacker, and C, the expert witness whom the defendant ultimately
    retained, testified concerning the reliability of eyewitness identifica-
    tions. On appeal from the judgment of conviction, the defendant claimed
    that the trial court improperly denied his request for public funding
    for a DNA expert and his motion in limine to preclude the victim’s
    postidentification confidence statements. Held:
1. The defendant failed to establish his indigence because of his decision
    not to apply to the Public Defender Services Commission via the local
    public defender’s office for his requested public funding, and, accord-
    ingly, the record lacked an essential factual predicate necessary for this
    court to review his claim that the trial court violated his constitutional
    rights by denying his motion for public funding to pay for a DNA expert
    to assist in his defense solely on the ground that he had retained private
    counsel: a defendant’s right to publicly funded expert or investigative
    services under the due process clause of the fourteenth amendment, to
    the extent that such services are reasonably necessary to formulate and
    present an adequate defense to pending criminal charges, belongs only
    to indigent criminal defendants, and the trial court properly declined
    to find the defendant indigent and instead referred him for further
    action to the Public Defender Services Commission via the local public
    defender’s office, as courts are not statutorily authorized to fund ancil-
    lary defense costs for indigent defendants, and, consistent with the
    statute (§ 51-297) governing the determination of indigency in connec-
    tion with the appointment of or request for a public defender, this court’s
    decision in Wang makes clear that a defendant claiming to be indigent
    and seeking public funding for ancillary defense costs should be referred
    to the commission via the local public defender’s office for a determina-
    tion of indigency in the first instance, subject to judicial review via
    appeal to the trial court; moreover, the defendant’s choice of counsel
    concerns, which were premised on the policy of the Office of the Chief
    Public Defender to deny all public funding unless the defendant is repre-
    sented by a public defender or assigned counsel, were unfounded on
    the record of this case.
2. The trial court did not abuse its discretion in denying the defendant’s
    motion in limine to preclude the victim’s postidentification confidence
    statement to P and any in-court statements regarding her confidence at
    the time of trial in her identification of the defendant: in light of applica-
    ble case law holding that a witness’ confidence in an identification, both
    at the time it was made and at trial, is a relevant factor to be considered
    in the determination of whether an identification is reliable, the trial
    court did not abuse its discretion in concluding that the victim’s pro-
    fessed level of confidence in her identification shortly after she made
    it and at trial was relevant to the jury’s determination of whether the
    defendant was the victim’s assailant; moreover, the trial court reasonably
    concluded that the victim’s postidentification confidence statements
    were not more prejudicial than probative, as those statements would
    not unduly arouse the jurors’ emotions or be so persuasive as to over-
    whelm the jury’s capacity to fairly evaluate the evidence, and also reason-
    ably concluded that those statements did not invade the province of
    the jury, as a witness’ testimony regarding the witness’ confidence in
    an identification of which the witness has personal knowledge is simply
    a tool that the jury uses to evaluate the accuracy or credibility of the
    identification; furthermore, in the absence of any evidence indicating a
    recent shift in the relevant social science, this court declined to adopt
    a categorical rule precluding the admission of evidence of a witness’
    confidence in his or her identification, unless the evidence stems from
    the earliest identification procedure that complies with the statute (§ 54-
    1p) containing the guidelines that the police must follow in conducting
    eyewitness identification procedures, because a defendant may chal-
    lenge such confidence statements by presenting expert testimony on
    the reliability of eyewitness testimony, as the defendant did in the pres-
    ent case.
           (Four justices concurring separately in one opinion)
       Argued December 12, 2018—officially released March 3, 2020

                              Procedural History

  Substitute information charging the defendant with
the crime of assault in the first degree, brought to the
Superior Court in the judicial district of Waterbury,
where the court, Murphy, J., denied the defendant’s
motion to preclude certain evidence; thereafter, the
court, Murphy, J., denied the defendant’s motion for
costs to pay for expenses associated with procuring an
expert for the purpose of presenting a criminal defense;
subsequently, the case was tried to the jury; verdict
and judgment of guilty, from which the defendant
appealed. Affirmed.
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
   Matthew A. Weiner, assistant state’s attorney, with
whom were Marc G. Ramia, senior assistant state’s
attorney, and, on the brief, Maureen Platt, state’s attor-
ney, for the appellee (state).
  Charles D. Ray and Brittany A. Killian filed a brief
for The Innocence Project as amicus curiae.
  Lauren Weisfeld, chief of legal services, and Deborah
Del Prete Sullivan, director of legal counsel, filed a
brief for the Office of the Chief Public Defender as ami-
cus curiae.
  J. Christopher Llinas and Ioannis A. Kaloidis filed
a brief for the Connecticut Criminal Defense Lawyers
Association as amicus curiae.
                           Opinion

   ROBINSON, C. J. The defendant, John White,1 appeals
from the judgment of conviction, rendered after a jury
trial, of assault in the first degree in violation of General
Statutes § 53a-59 (a) (1). On appeal,2 the defendant
claims that the trial court improperly denied his motions
(1) seeking public funds to pay for a DNA expert to
assist in his defense, and (2) to exclude certain evidence
of the victim’s confidence in her identification of the
defendant when presented with a photographic array
by the police. We disagree with the defendant’s claims
and, accordingly, affirm the judgment of the trial court.
   The record reveals the following facts, which the jury
reasonably could have found, and procedural history.
On May 17, 2009, the victim, April Blanding, spent the
afternoon and evening drinking alcohol and smoking
marijuana and crack cocaine at the home of her friend,
Tara Coleman. Coleman lived on Rose Street in Water-
bury, which runs parallel to Wood Street, and the back-
yards of the homes on the two streets adjoin. At approx-
imately 11 p.m., the victim left Coleman’s home to walk
to a nearby store to purchase a beverage.
    As she approached the end of Rose Street, the victim
encountered a man, later identified as the defendant,
sitting on the porch of an abandoned house approxi-
mately twelve to twenty feet away from her. The defen-
dant had cuts on his face and was wearing a red hooded
sweatshirt. The defendant asked the victim if she was
‘‘tricking tonight,’’ and the victim replied ‘‘no’’ and con-
tinued on her way to the store. While walking back
to Coleman’s house after making her purchases, the vic-
tim saw the defendant still sitting on the same porch.
Shortly after the victim passed the defendant, she felt
someone walking behind her. As she stepped onto Cole-
man’s driveway, the defendant tapped her on the shoul-
der and said: ‘‘Lady, guess what? You’re dead, you’re
dead, you’re dead. As of right now, you are a dead
woman.’’ The defendant tripped the victim, who landed
on her back, jumped on top of her and repeatedly
stabbed her with what later was discovered to be a box
cutter in her neck, face, head, chest, finger, and arm.
  A resident on the third floor of Coleman’s building
overheard the victim shouting, looked out his window
and saw the victim and a white male wearing a red
hooded sweatshirt, and then yelled down to ask if they
were alright. At that point, after some ten to fifteen
minutes of struggling with the defendant, the victim
managed to ‘‘thr[ow] him off of [her].’’ The defendant
then stopped the attack and ran down the driveway
toward a wooded area behind Coleman’s home.
  The victim ran to Coleman’s front door screaming
for help. When she saw the victim, Coleman called 911.
The victim told responding police officers that she had
been attacked in the driveway by a white male wearing
a red hooded sweatshirt. The victim was transported
by ambulance to Saint Mary’s Hospital where she under-
went surgery for her injuries.
  After the police had secured the scene, officers recov-
ered a red hooded sweatshirt from the side of an aban-
doned house on Wood Street, ‘‘[toward] the end of the
driveway, right in between where the wood[ed] area
was’’ behind Rose Street. The police also found a blood-
stained box cutter in the backyard of another home on
Wood Street adjacent to Coleman’s home.
   Although the initial investigation did not initially pro-
duce a suspect, approximately four years later, in 2013,
Waterbury police obtained information regarding a
potential DNA match on a piece of evidence recovered
near the crime scene. The victim went to the police
department on October 14, 2013, where she identified
the defendant in a double-blind, sequential photo-
graphic array procedure. The victim wrote on the defen-
dant’s photograph: ‘‘I . . . am pretty certain that this
is the young man who stabbed [me] 6 times on May of
2009 at 11 p.m. . . . on Rose Street in Waterbury
. . . .’’ Afterward, the victim was interviewed by Detec-
tive John Pesce, and she told him that she was in fact
‘‘absolutely certain’’ with respect to her prior identifica-
tion. Subsequent forensic testing revealed the presence
of both the defendant’s and victim’s DNA on the red
hooded sweatshirt and the victim’s DNA on the box
cutter.
   The defendant was arrested in 2016 and charged with
assault in the first degree in violation of § 53a-59 (a)
(1). Jury selection began on December 7, 2016. The
following day, the state filed a notice of its intent to
introduce DNA evidence pursuant to General Statutes
§ 54-86k, as well as a motion for nontestimonial evi-
dence pursuant to Practice Book §§ 40-32 and 40-34 (6),
requesting to sample the defendant’s DNA by buccal
swab. Over the defendant’s objection, the trial court
granted the state’s motion but gave the defendant a
continuance to allow him to locate an expert and to
reframe his defense. The defendant subsequently filed
a motion seeking public funds to pay for a DNA expert,
which the trial court denied following a hearing. The
two jurors who already had been selected were excused,
and jury selection began again on December 19, 2016.
The trial court then denied the defendant’s motion to
suppress the victim’s pretrial identification of him from
the photographic array, as well as his motion in limine,
which sought to preclude both the victim’s postident-
ification statements and any in-court statements regard-
ing her confidence in the accuracy of her identification.
The jury subsequently returned a verdict of guilty, and
the trial court rendered judgment in accordance with
the verdict. The trial court sentenced the defendant to a
total effective sentence of twenty years of incarceration,
with a mandatory minimum of five years of incarcer-
ation, consecutive to a fifteen year sentence that the
defendant is serving in Missouri. This appeal followed.
   On appeal, the defendant raises two claims. First, he
claims that the trial court abused its discretion and
violated his federal and state constitutional rights when
it denied his motion for funds for a DNA expert to assist
in his defense. Second, he claims that the trial court
abused its discretion when it denied his motion in limine
seeking to preclude certain evidence of the victim’s
confidence in her identification of the defendant when
presented with a photographic array by the police. We
address each claim in turn, setting forth additional rele-
vant facts and procedural history when necessary.
                             I
   The defendant first claims that the trial court abused
its discretion and violated his federal and state consti-
tutional rights when it denied his motion for public
funds to obtain a DNA expert to assist in his defense in
challenging the state’s DNA mixture results. The record
reveals the following additional relevant facts and pro-
cedural history. At all times relevant to this appeal, the
defendant was represented by private counsel, Attor-
ney Ioannis A. Kaloidis. The defendant’s wife had paid
for Kaloidis’ attorney’s fees and the expenses associated
with his retention of an eyewitness identification and
memory expert.
   The day after jury selection began, the state gave
notice of its intent to introduce evidence of DNA analysis
and moved for permission to obtain a DNA sample from
the defendant via a buccal swab in order to compare the
defendant’s DNA against samples taken from the red
hooded sweatshirt and the box cutter recovered from
Wood Street. Defense counsel objected, claiming that
the state’s notice was untimely under § 54-86k (c), which
requires that such notice be given at least twenty-one
days prior to the commencement of trial, and that
allowing the state to sample the defendant’s DNA consti-
tuted an unfair surprise and was prejudicial. On Decem-
ber 12, 2016, the trial court overruled the objection and
granted the state’s motion, finding that, although it was
‘‘extremely bothered that [the parties were] having this
conversation three days . . . from the beginning of evi-
dence,’’ the state nonetheless had established good
cause to test and introduce DNA evidence on the eve
of trial.3 The trial court then granted the defendant a
continuance for as much time as he needed to prepare
for trial in light of the state’s late disclosure and, with
the parties’ agreement, dismissed the two jurors who
already had been selected.
  The next day, December 13, 2016, the defendant filed
a motion seeking public funds to pay for a DNA expert
to assist in his defense, as well as an accompanying
memorandum of law and a financial affidavit in which
he asserted that he was indigent. In his memoran-
dum of law, the defendant argued that, since this court
issued its decision in State v. Wang, 312 Conn. 222,
92 A.3d 220 (2014), ‘‘it has been the practice in this
state that requests for funding go through the Public
Defender [Services] Commission [(commission)]. Such
requests have routinely been denied except in cases [in
which] counsel has been appointed as assigned counsel
by the public defender’s office. In the present case, the
undersigned [counsel] is privately retained counsel.’’
The court held a hearing on the motion on December
14, 2016, at which the defendant argued that an expert
who would evaluate the results of the state forensic
science laboratory was necessary to his defense given
the anticipated importance of DNA evidence at trial.
The defendant argued that the trial court could grant
his motion, even though he was not represented by a
public defender or assigned counsel, because his choice
of counsel was a constitutionally protected right.
   After hearing argument, the trial court denied the
defendant’s motion in an oral decision. The trial court
declined to find the defendant indigent because, inter
alia, he had been represented by private counsel to this
point and his defense experts had been, or were being,
paid, and he had not applied to the public defender’s
office, leaving the trial court without access to the
results of an indigency investigation to aid its indigency
determination.4 The trial court, citing Wang, then
explained that a request for public funding for defense
expenses must be made to the commission via the local
public defender’s office and that there was no authority
for the trial court to order payment of a portion of the
defense costs. The trial court also was not convinced
that the defendant had established that a private DNA
expert was necessary to his defense, noting that ‘‘[t]he
state lab is a public institute and is going to analyze
the [DNA] results . . . [a]nd, so, it’s not clear . . .
what an expert adds to the equation on the part of the
defense.’’ Further, the trial court explained that the
defendant could apply for funds from the public defend-
er’s office without necessarily changing defense attor-
neys.5 The trial court then took a recess to allow the
defendant and Kaloidis to confer as to whether the
defendant wished to apply for public defender services.
Kaloidis subsequently informed the court that the defen-
dant had elected to retain his existing private counsel
and would not submit an application to the public
defender’s office.
   On appeal, the defendant claims that the trial court
improperly denied his motion for public funds to obtain
a DNA expert. The defendant acknowledges that,
although he was indigent and had been incarcerated
for years in Missouri, his family had sufficient funds to
hire a private attorney for him, as well as an eyewitness
identification expert. The defendant claims, however,
that, when the state decided at the last minute to per-
form additional DNA testing that resulted in evidence
of DNA from both the defendant and the victim being
present on the red hooded sweatshirt, his family could
not afford the additional funds necessary for a DNA
expert. The defendant argues that the trial court had dis-
cretion to order funds either independently or through
the commission pursuant to Wang and that his motion
for funds was denied solely because he had private
counsel in violation of his constitutional rights under
Ake v. Oklahoma, 470 U.S. 68, 76–85, 105 S. Ct. 1087,
84 L. Ed. 2d 53 (1985). In response, the state argues
that the trial court did not deny the defendant’s motion
for funds solely because he had retained private coun-
sel; rather, the trial court denied the defendant’s motion
because the defendant had refused to file the applica-
tion necessary for the commission to investigate his
claim of indigence. Indeed, the state argues that, under
our interpretation of General Statutes §§ 51-289 (l) and
51-292, as expressed in State v. Wang, supra, 312 Conn.
249–56, the commission is the only entity authorized
to grant requests for public funds to be used for ancillary
defense costs such as expert witnesses. Accordingly,
the state argues that the trial court properly denied the
defendant’s motion because it lacked discretion alto-
gether to consider a request to fund ancillary defense
costs. We agree with the state’s argument that the defen-
dant failed to establish his indigence because of his deci-
sion not to apply to the commission, and, therefore, the
record lacks an essential factual predicate necessary
for us to review his constitutional claims under Ake.
   We begin with a review of our decision in Wang, which
addressed several issues that arose from a request by
the indigent, self-represented defendant, Lishan Wang,
for public funding to retain experts and investigators to
aid in his defense at his murder trial, including whether
a right to such funding exists and which governmental
entity, the commission or the Judicial Branch, would be
obligated to provide those funds. State v. Wang, supra,
312 Conn. 224–26. Wang was found to be indigent and
was appointed public defender representation, but he
subsequently filed a motion to represent himself, which
was granted by the trial court. Id., 227. After the hearing
on his motion, at which he waived his right to counsel
after being formally canvassed by the court, Wang repre-
sented himself with the assistance of the Office of the
Chief Public Defender (OCPD) as standby counsel. Id.
Wang subsequently requested that the trial court order
public funding to enable him to retain experts and an
investigator, claiming that he was constitutionally enti-
tled to such experts and investigator in order to formu-
late and present his defense. Id. The OCPD declined the
request to provide that funding. Id., 227–28.
  Relying on the United States Supreme Court’s deci-
sion in Ake v. Oklahoma, supra, 470 U.S. 68, we con-
cluded that ‘‘an indigent self-represented criminal defen-
dant has a fourteenth amendment due process right to
publically funded expert or investigative services, to the
extent that such services are reasonably necessary
to formulate and to present an adequate defense to pend-
ing criminal charges.’’6 State v. Wang, supra, 312 Conn.
231. We further concluded that an indigent, self-repre-
sented defendant need not accept representation from
a public defender in order to obtain public funding for
reasonably necessary ancillary defense costs, noting
that, ‘‘[w]hereas the right of self-representation directly
conflicts with the right to counsel pursuant to the sixth
amendment, no such conflict exists between the right
of self-representation and the right to access the basic
tools of an adequate defense pursuant to the fourteenth
amendment. Indeed, an indigent defendant . . . is enti-
tled both to the constitutional right to counsel and the
constitutional right to be provided with the basic tools
of an adequate defense.’’ (Emphasis in original; internal
quotation marks omitted.) Id., 239.
   Considering next which governmental entity is obli-
gated to provide the public funds sought by Wang, we
concluded that, although the commission is statutorily
authorized to fund the reasonably necessary ancillary
defense costs for indigent, self-represented defendants,7
the Judicial Branch is not so authorized. We reasoned
that, because ‘‘the statutes governing public defender
services, § 51-289 et seq., vest authority in the commis-
sion as an autonomous body for fiscal purposes, and
require the commission to approve reasonably neces-
sary defense costs prior to expenditure from the com-
mission’s budget,’’ a trial court does not ‘‘[retain] dis-
cretion to authorize public funding for ancillary defense
costs for self-represented defendants based upon its
threshold determination that such costs are reasonably
necessary to an adequate defense.’’ Id., 257. In conclud-
ing that the commission was obligated to pay the ancil-
lary defense costs of Wang, an indigent, self-represented
defendant, we emphasized that he had standby counsel
appointed by the trial court; see id., 262–63 and n.37;
and that § 51-292 authorized the commission ‘‘to fund
reasonably necessary ancillary defense costs incurred
by standby counsel who, thusly appointed, is serving
pursuant to the provisions of the chapter of the General
Statutes governing public defender services,’’ mean-
ing that ‘‘an indigent self-represented defendant may
access funding for reasonably necessary defense costs
through standby counsel.’’ Id., 254–55; see also id., 253
(discussing General Statutes § 51-291 (11) and noting
that ‘‘[t]he statutes governing public defender services
require the chief public defender to maintain a list of
attorneys who may be appointed as standby counsel for
self-represented defendants, as needed’’). We empha-
sized, however, that our holding in Wang was ‘‘limited to
the provision of publicly funded expert or investigative
assistance for an indigent self-represented defendant
at a criminal trial. . . . [W]e express[ed] no view as to
whether an indigent defendant represented by pro bono
counsel is entitled access to public funding for expert
or investigative assistance.’’ Id., 239 n.18.
   In the present case, the defendant claims that his
motion for public funds was denied solely because he
had retained private counsel, in violation of his constitu-
tional rights, which effectively asks us to decide the
issue we left unaddressed in Wang. At the outset, how-
ever, we emphasize that the fourteenth amendment due
process right to publicly funded expert or investigative
services, to the extent that such services are reasonably
necessary to formulate and to present an adequate
defense to pending criminal charges, belongs only to
indigent criminal defendants. Id., 231; see Ake v. Okla-
homa, supra, 470 U.S. 76 (‘‘[The United States Supreme
Court] has long recognized that when a [s]tate brings
its judicial power to bear on an indigent defendant in
a criminal proceeding, it must take steps to [ensure]
that the defendant has a fair opportunity to present his
defense. This elementary principle, grounded in signif-
icant part on the [f]ourteenth [a]mendment’s due pro-
cess guarantee of fundamental fairness, derives from
the belief that justice cannot be equal where, simply
as a result of his poverty, a defendant is denied the
opportunity to participate meaningfully in a judicial
proceeding in which his liberty is at stake.’’ (Empha-
sis added.)). Before we consider any questions left open
by Wang concerning the connection between an indi-
gent defendant’s access to public funding for expert or
investigative services and the nature of his legal repre-
sentation, we must consider the existence of the thresh-
old factual predicate to such an inquiry, namely, the
indigency of the defendant. In contrast to Wang, in
which Wang’s indigency was undisputed; State v. Wang,
supra, 312 Conn. 226–27; the trial court in the present
case expressly declined to find that the defendant was
indigent. See footnote 4 of this opinion and accompa-
nying text.
   Determining whether the trial court properly declined
to find the defendant indigent and instead referred him
to the public defender’s office requires us to consider
the respective roles of the trial court and the public
defender in that process. We previously have held that
the ‘‘trial court’s assessment of the defendant’s offer of
proof pertaining to whether he was indigent and was,
therefore, eligible for state funded expert assistance, is
a factual determination subject to a clearly erroneous
standard of review. . . . A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed. . . .
  ‘‘It is the duty of the state to provide adequate means
to [ensure] that no indigent accused lacks full opportu-
nity for his defense . . . . The right to legal and finan-
cial assistance at state expense is, however, not unlim-
ited. Defendants seeking such assistance must satisfy
the court as to their indigency . . . . This has largely
been accomplished through [public defender services]
. . . which has promulgated guidelines that are instruc-
tive as to the threshold indigency determination. . . .
   ‘‘[General Statutes §] 51-297 (a) requires the public
defender’s office to investigate the financial status of
an individual requesting representation on the basis of
indigency, whereby the individual must, under oath or
affirmation, set forth his liabilities, assets, income and
sources thereof. . . . [General Statutes §] 51-296 (a)
requires that, [i]n any criminal action . . . the court
before which the matter is pending shall, if it determines
after investigation by the public defender or his office
that a defendant is indigent as defined under this chap-
ter, designate a public defender . . . to represent such
indigent defendant . . . . Upon a determination by the
public defender that an individual is not eligible for its
services, the individual may appeal the decision to the
court before which his case is pending.’’ (Internal quota-
tion marks omitted.) State v. Henderson, 307 Conn.
533, 540–41, 55 A.3d 291 (2012); see also Newland v.
Commissioner of Correction, 322 Conn. 664, 693, 142
A.3d 1095 (2016) (McDonald, J., dissenting) (‘‘[u]nder
the chapter of our General Statutes governing public
defender services, indigent defendant means . . . a
person who is formally charged with the commission
of a crime punishable by imprisonment and who does
not have the financial ability at the time of his request
for representation to secure competent legal represen-
tation and to provide other necessary expenses of legal
representation’’ (emphasis omitted; internal quotation
marks omitted)).
   Particularly after Wang, we understand our case law
to establish that the trial court’s role in the indigency
determination is secondary to that of the public defend-
er’s office, insofar as the commission is the entity statu-
torily authorized to investigate and determine claims
of indigency through local public defender’s offices.
See State v. Martinez, 295 Conn. 758, 784–85 n.21, 991
A.2d 1086 (2010); see also State v. Flemming, 116 Conn.
App. 469, 481, 976 A.2d 37 (2009) (‘‘the office of the
public defender is the only entity upon which a statu-
tory duty is imposed to investigate a claim of indigency’’
(emphasis in original; internal quotation marks omit-
ted)). As we observed in Wang, ‘‘the primary purpose
of [No. 74-317, § 7, of the 1974 Public Acts (P.A. 74-
317), which was codified at . . . § 51-296, governing
the designation of public defenders for indigent defen-
dants] was the creation of [the commission] to admin-
ister the public defender system in lieu of the judges
of the Superior Court, who previously had been respon-
sible for that function. . . . Therefore, by designat-
ing the commission as the agency responsible for carry-
ing out the purposes of the chapter governing public
defender services, the legislature has charged the com-
mission with protecting the rights of indigent criminal
defendants.’’ (Citation omitted; emphasis in original;
internal quotation marks omitted.) State v. Wang, supra,
312 Conn. 250–51; see State v. Martinez, supra, 782 (‘‘It
is the duty of the state to provide adequate means to
[ensure] that no indigent accused lacks full opportunity
for his defense . . . . This has largely been accom-
plished through [the Division of Public Defender Ser-
vices] . . . which has promulgated guidelines that are
instructive as to the threshold indigency determination.’’
(Citations omitted; internal quotation marks omitted.)).
   Indeed, the statutes governing indigent defense
expressly recognize that the trial court’s role in the indi-
gence determination process is secondary to that of the
commission. Section 51-297 (g) provides that, ‘‘[i]f the
Chief Public Defender or anyone serving under the
Chief Public Defender determines that an individual is
not eligible to receive the services of a public defender
under this chapter, the individual may appeal the deci-
sion to the court before which the individual’s case is
pending.’’ This is where the trial court assumes its role
in the indigency determination; it has the authority to
review the public defender’s indigency determination
in light of the additional information obtained from the
public defender’s office’s investigation and that office’s
rationale for denying the defendant’s application. See
Newland v. Commissioner of Correction, supra, 322
Conn. 707–708 (McDonald, J., dissenting).
   Consistent with § 51-297 (g), Wang makes clear the
imperative of referring a defendant claiming to be indi-
gent and seeking in the first instance public funding for
ancillary defense costs to the commission via the local
public defender’s office. First, unlike the commission,
the Judicial Branch is not statutorily authorized to fund
the reasonably necessary ancillary defense costs for
indigent, self-represented defendants.8 See State v.
Wang, supra, 312 Conn. 256, 256–57 n.33. Indeed, we
specifically held in Wang that, because ‘‘the statutes gov-
erning public defender services, § 51-289 et seq., vest
authority in the commission as an autonomous body for
fiscal purposes, and require the commission to approve
reasonably necessary defense costs prior to expendi-
ture from the commission’s budget,’’ a trial court does
not ‘‘[retain] discretion to authorize public funding for
ancillary defense costs for self-represented defendants
based upon its threshold determination that such costs
are reasonably necessary to an adequate defense.’’ Id.,
257. With the trial court lacking such discretion, resort
to the commission is necessary in the first instance, sub-
ject to judicial review via appeal to the trial court.9 See
State v. Garvins, Superior Court, judicial district of
Fairfield, Docket No. FBT-CR-16-293596-T (December
12, 2017) (65 Conn. L. Rptr. 596, 596) (relying on Wang
and granting indigent defendant’s motion for funds for
expert witness, despite public defender’s initial refusal
to pay because defendant was represented by pro bono
counsel and not public defender, and ordering that
‘‘the defendant . . . follow the protocol of the OCPD
in applying for such funds and that the OCPD shall not
unreasonably deny such funds’’); id., 597 (concluding
that indigent defendant represented by pro bono coun-
sel is constitutionally entitled to public funds for expert
witness); see also State v. Thomas, 177 Conn. App. 369,
402–404, 173 A.3d 430 (trial court did not abuse its
discretion by denying defendant’s motion for costs for
investigative services because, inter alia, trial court did
not make threshold indigency finding and, therefore,
lacked discretion to grant motion pursuant to Wang),
cert. denied, 327 Conn. 985, 175 A.3d 43 (2017). More-
over, requiring the defendant to proceed through the
commission in the first instance is consistent with the
separation of powers, insofar as ‘‘[r]equiring the trial
court to determine whether certain experts or investi-
gators are reasonably necessary to the defense could
potentially call the trial court’s role as a neutral arbiter
into question.’’ State v. Wang, supra, 312 Conn. 264; see
id., 263–64 (‘‘[t]he legislature created the commission,
in part, in order to separate the administration of the
public defender system from the Judicial Branch’’).
Accordingly, we conclude that the trial court properly
declined to find the defendant indigent and instead
referred him for further action to the commission via
the local public defender’s office.
   The defendant contends, however, that the trial
court’s approach raises concerns with respect to his
right to choice of counsel and futility of remedy because
‘‘the public defender routinely denies a request for
expert funds when the defendant has private counsel
. . . .’’ The OCPD, appearing as amicus curiae, confirms
that, because Wang did not determine whether a defen-
dant represented by private counsel could obtain state
funding for ancillary defense costs, the commission
has ‘‘adopted a policy that only indigent pro se litigants
or individuals represented by a public defender or
assigned counsel can access funding for experts or
other expenses. If a person represented by a private
attorney seeks funding, they must also accept repre-
sentation from the public defender or proceed pro se.
The private attorney must withdraw his appearance.
The case will be referred to the local public [defender’s]
office for an eligibility determination, and, if the defen-
dant is indigent, the case will be assigned to an attorney
in the office or to assigned counsel if there is a conflict
of interest.’’ At oral argument before this court, the
defendant suggested that the OCPD’s representation of
its internal policy means that he was forced to choose
between his constitutional rights because his private
counsel must first have withdrawn before he could
apply to the public defender’s office.10
  We conclude that the defendant’s concerns about
futility and loss of counsel are unfounded on the record
of this case. First, we do not understand the OCPD’s
amicus brief to suggest that the relationship with private
counsel must be terminated before the commission con-
ducts an initial investigation of indigency and reviews
the application for assistance with defense costs; rather,
we understand that policy to suggest that any defendant
seeking public funding for defense costs must ulti-
mately accept representation from the public defender
or proceed as a self-represented party prior to receiving
such funding once eligibility is determined.11 Consistent
with that reading, the trial court expressly stated that
Kaloidis would be permitted to continue to represent
the defendant during the application process and
offered the defendant other options, such as continuing
to represent the defendant as a special public defender,
standby counsel, or with cocounsel, to be determined
later. See footnote 5 of this opinion and accompanying
text. Beyond establishing his indigence, the trial court’s
desire to have the defendant explore these options in
the first instance was especially apt, particularly given
the link that the court in Wang made between the com-
mission’s ancillary defense resources and its provision
of services, including standby counsel. See State v.
Wang, supra, 312 Conn. 254–55. With the defendant
having declined to follow the trial court’s instruction
to apply for the services of a public defender, the factual
predicate for his constitutional claims is simply not
present because we lack the requisite finding that he
is indeed indigent or subject to the loss of his counsel of
choice. See State v. Martinez, supra, 295 Conn. 784–85
(‘‘the record is inadequate for us to reach the constitu-
tional issue[s], as the defendant has failed to establish
the threshold requirement of his indigency’’). Accord-
ingly, we decline to consider the defendant’s remaining
constitutional claims. See, e.g., St. Paul Travelers Cos.
v. Kuehl, 299 Conn. 800, 813, 12 A.3d 852 (2011) (court
has ‘‘duty to eschew unnecessarily deciding constitu-
tional questions’’ (internal quotation marks omitted)).
                            II
   The defendant also claims that the trial court abused
its discretion by denying his motion in limine seeking
to preclude certain evidence of the victim’s confidence
in her identification of the defendant when presented
with a photographic array by the police. The record
reveals the following additional relevant facts and pro-
cedural history. In 2013, the Waterbury police received
notice of a hit from the Combined DNA Index System
(CODIS) database,12 which linked the defendant’s DNA
profile to evidence collected during the police investi-
gation. Detective Pesce called the victim and asked her
to come to the police station, but he was ‘‘very vague’’
when he called and did not make her aware of the
CODIS hit. On October 14, 2013, the victim went to the
police station and viewed a photographic array in a
double-blind, sequential procedure. Pesce had created
the array, and Detective Daniel Dougherty presented
the array to the victim without Pesce present. The victim
identified the defendant as her attacker and wrote on
the defendant’s photograph: ‘‘I . . . am pretty certain
that this is the young man who stabbed [me] 6 times
on May of 2009 at 11 p.m. . . . on Rose Street in Water-
bury . . . .’’
   After making the identification, the victim met with
Pesce and told him, unprompted, that she wished to
clarify what she had previously written. The victim told
Pesce that, although she had written that she was
‘‘pretty certain,’’ she was in fact ‘‘absolutely certain’’
that the person she had identified was her attacker.
The victim then gave a statement to Pesce in which she
stated in relevant part: ‘‘On Friday I was contacted by
Detective Pesce and he asked me if I could come into
the [d]etective [b]ureau to look at some pictures. I came
in today and another [d]etective showed me a set of
photos. One of the [p]hotos that the [d]etective showed
me, jumped out at me and I realized it was the male
that stabbed me. I told the [d]etective that I was pretty
certain that it was the male, but I meant absolutely
certain. I realized that it was the same male without a
doubt that stabbed me on that night of May 17th 2009.
That night is still fresh in my mind and I could still see
my attacker’s face clearly in my mind. . . .’’ (Empha-
sis added.)
  Prior to trial, the defendant filed two motions related
to the victim’s identification of the defendant. First,
the defendant moved to suppress the victim’s pretrial
identification of him from the photographic array on
the ground that it was unnecessarily suggestive and
unreliable. Second, he moved to preclude the victim’s
statement to Pesce that she was ‘‘absolutely certain’’
that the defendant was the person who attacked her and
any in-court statements pertaining to her confidence in
her identification of the defendant at the time of trial.
The defendant argued that the challenged testimony
would be irrelevant and unduly prejudicial, and that it
invaded the province of the jury. The trial court held
an evidentiary hearing at which the victim, Pesce and
Dougherty testified.
   At the conclusion of the hearing, the trial court denied
the defendant’s two motions.13 In denying the defen-
dant’s motion in limine regarding the victim’s confi-
dence statements, the trial court relied on, inter alia,
this court’s decisions in State v. Dickson, 322 Conn.
410, 421, 141 A.3d 810 (2016), cert. denied,      U.S.     ,
137 S. Ct. 2263, 198 L. Ed. 2d 713 (2017), and State
v. Ledbetter, 275 Conn. 534, 553, 881 A.2d 290 (2005)
(overruled in part on other grounds by State v. Harris,
330 Conn. 91, 191 A.3d 119 (2018)), cert. denied, 547
U.S. 1082, 126 S. Ct. 1798, 164 L. Ed. 2d 537 (2006),
for the proposition that the level of ‘‘certainty of a
witness [is] a factor for the court to consider when
determining the reliability of [an] identification,’’ and
that, ‘‘as a result, clearly that information is important
for the jury to consider.’’ The trial court also concluded
that such confidence testimony does not invade the
province of the jury because the victim would be subject
to cross-examination regarding her claimed level of cer-
tainty and because it was ‘‘going to allow the defense
to present expert testimony [on] issues of identification
in general.’’ The trial court concluded that the victim’s
certainty in her identification ‘‘is something that goes
to the weight [of the evidence], as opposed to [its]
admissibility.’’
   At trial, the victim, Pesce and Dougherty testified
regarding the victim’s identification of the defendant.
In addition, the victim and Pesce testified regarding the
victim’s confidence statements. The victim testified that
she had signed the array and had written that she was
‘‘pretty certain’’ that the photograph she had selected
was of her attacker. The victim explained that, ‘‘[w]hen
I said I was pretty certain, I meant—I put it in those
words, but I meant I was absolutely certain. I just put
it down as pretty certain.’’ She testified that, ‘‘[j]ust a
few minutes after’’ she wrote on the signed array, she
told the detective that she meant ‘‘absolutely certain.’’
She said the detective asked her, ‘‘if [she] was certain
that this was the person, [then] why did [she] write
pretty certain and then write absolutely [certain] on the
other statement?’’ The victim explained: ‘‘I told him that
. . . I wanted to be absolutely sure is the reason why
I said that. I wanted to be absolutely sure that that was
the person, and I didn’t want to accuse someone that
was not the person.’’ The victim subsequently testified
that, when she made the identification, she was ‘‘abso-
lutely certain’’ that the photograph she selected was of
her attacker and that, as she sat there testifying, she
was ‘‘absolutely certain’’ that the photograph she
selected was of her attacker. Pesce testified that,
moments after Dougherty notified him that the victim
had made an identification, Pesce took a statement from
the victim, and, while taking her statement, he did not
ask how certain she was regarding the identification.
Before Pesce started taking the statement, however,
the victim spontaneously said something to the effect
of, ‘‘I identified someone and on it I put that I was pretty
certain, but I meant to say that I was absolutely certain.’’
Pesce testified that the victim made this statement
within ten or fifteen minutes of making the identifi-
cation.
  The defendant then presented testimony from Kevin
Colwell, a professor of psychology at Southern Con-
necticut State University, who testified as an expert
on the reliability of eyewitness identifications. Colwell
testified that a confidence statement that is made at
the time of viewing is the most reliable and that there
appears to be no relationship between confidence state-
ments made after an initial identification and reliability.
He further testified that this is ‘‘[b]ecause the process
of having to say several times that this is the person
causes us, in general, as humans, just to become more
confident as we’ve seen the person more and more
. . . .’’
   The trial court subsequently instructed the jury that
it could ‘‘consider the strength of the identification,
including the witness’ degree of certainty. Certainty,
however, does not mean accuracy.’’ The trial court also
instructed the jury that, ‘‘[w]hen assessing the credibil-
ity of the testimony as it relates to the issue of identifica-
tion, keep in mind that it is not sufficient that the witness
be free from doubt as to the correctness of the identifi-
cation of the defendant; rather, you must be satisfied
beyond a reasonable doubt of the accuracy of the identi-
fication of the defendant before you may find him guilty
on any charge.’’
   On appeal, the defendant, supported by the ami-
cus curiae, The Innocence Project, argues that the trial
court improperly denied his motion in limine seeking to
preclude evidence of the victim’s change in confidence
following her photographic array identification of the
defendant, her recollection at trial of her confidence in
her identification at the time it was made, and her pres-
ent confidence in her identification. Challenging the
link between the victim’s postidentification confidence
statements and the accuracy of her identification, the
defendant claims that the trial court abused its dis-
cretion because the victim’s postidentification confi-
dence statements were irrelevant, more prejudicial than
probative, self-bolstering and invaded the province of
the jury. The defendant argues that the victim’s post-
identification confidence statements were not rele-
vant because, ‘‘[i]f there is no scientific support for a
relationship between [the victim’s] testimony at trial
about her present certainty or how she recalled her
past certainty, then those statements do not make it
more or less probable that her identification is accur-
ate . . . .’’ The amicus curiae, The Innocence Project,
additionally encourages us to adopt evidentiary rules
establishing that testimony on eyewitness certainty is
admissible only when it stems from the earliest ident-
ification procedure that complies with General Stat-
utes § 54-1p, Connecticut’s eyewitness identification
statute. In response, the state argues that the challenged
evidence was relevant, was not unduly prejudicial, and
did not invade the province of the jury. The state also
claims that, even if the trial court abused its discretion
in denying the defendant’s motion, the defendant has
failed to establish that such error was harmful. We agree
with the state’s argument that the trial court did not
abuse its discretion when it denied the defendant’s
motion in limine seeking to preclude evidence of the
victim’s postidentification confidence statements.
  ‘‘[T]he trial court has broad discretion in ruling on
the admissibility . . . of evidence. . . . The trial
court’s ruling on evidentiary matters will be overturned
only upon a showing of a clear abuse of the court’s dis-
cretion.’’ (Internal quotation marks omitted.) State v.
Kelly, 256 Conn. 23, 44, 770 A.2d 908 (2001).
  ‘‘ ‘Relevant evidence’ means evidence having any ten-
dency to make the existence of any fact that is material
to the determination of the proceeding more probable
or less probable than it would be without the evidence.’’
Conn. Code Evid. § 4-1.
   After the completion of briefing in the present case,
we issued our decision in State v. Harris, supra, 330
Conn. 91.14 In Harris, a defendant charged with, inter
alia, felony murder and first degree robbery challenged
the trial court’s denial of his motion to suppress an out-
of-court and a subsequent in-court identification of him
by an eyewitness, claiming that the out-of-court identifi-
cation resulted from an unnecessarily suggestive proce-
dure and that both identifications were unreliable. Id.,
95–96. We concluded that the out-of-court identifica-
tion procedure was unnecessarily suggestive but that
the identification nevertheless was sufficiently reliable
to satisfy federal due process requirements. Id., 96. We
also concluded that ‘‘the due process guarantee of the
state constitution . . . provides somewhat broader
protection than the federal constitution with respect to
the admissibility of eyewitness identification testimony
but that . . . the trial court’s failure to apply the state
constitutional standard that we [adopted in Harris]
was harmless because the court reasonably could not
have reached a different conclusion under that more
demanding standard.’’ (Footnote omitted.) Id.
   In Harris, we concluded, as a matter of state consti-
tutional law, that, when an eyewitness identification
allegedly results from an unnecessarily suggestive pro-
cedure, ‘‘the defendant has the initial burden of offering
some evidence that a system variable undermined the
reliability of the eyewitness identification. . . . If the
defendant meets this burden, the state must then offer
evidence demonstrating that the identification was reli-
able in light of all relevant system and estimator vari-
ables. . . . If the state adduces such evidence, the
defendant must then prove a very substantial likelihood
of misidentification. . . . If the defendant meets that
burden of proof, the identification must be suppressed.’’
(Citations omitted.) Id., 131. When there is evidence of
a suggestive procedure, ‘‘the trial court should consider
the eight estimator variables . . . identified in State v.
Guilbert, [306 Conn. 218, 253–54, 49 A.3d 705 (2012)]’’
in determining whether the identification is reliable.15
State v. Harris, supra, 330 Conn. 133. We explained that
‘‘the defendant and the state may adduce expert tes-
timony regarding recent scientific developments that
cast light on particular factors’’ during a suppression
hearing and at trial. Id., 134. We further observed that,
‘‘even in cases in which an identification was not pre-
ceded by an unnecessarily suggestive procedure, a
defendant is entitled to present expert testimony on the
reliability of eyewitness testimony. . . . [S]uch testi-
mony satisfies the threshold admissibility requirement
. . . that [it] . . . be based on scientific knowledge
rooted in the methods and procedures of science . . .
at least with respect to the [eight estimator variables]
. . . .’’ (Internal quotation marks omitted.) Id., 118.
   Significantly, we observed in Harris that ‘‘we stated
in Guilbert ‘there is at best a weak correlation between
a witness’ confidence in his or her identification and
its accuracy’ . . . whereas the court in [State v. Hen-
derson, 208 N.J. 208, 292, 27 A.3d 872 (2011)] concluded
that there is a correlation between high confidence at
the time of the identification, before receiving any feed-
back or other information, and accuracy. . . . In our
view, these statements are not inconsistent. Rather,
Guilbert states the general rule and Henderson recog-
nizes an exception to that rule. In any event, to the
extent that this issue is the subject of ongoing scientific
controversy, the parties may present expert testimony
on the issue at the pretrial hearing and at trial in accor-
dance with our [decision] in Guilbert.’’ (Citations omit-
ted.) State v. Harris, supra, 330 Conn. 133–34 n.31.
Although the defendant correctly observes that Harris
addressed confidence statements made as part of an
identification, whereas the present appeal challenges
confidence statements made after an identification pro-
cedure, we nevertheless find our conclusions in that case
instructive in the present appeal.
   Harris was decided as a matter of federal and state
constitutional law. Nevertheless, we observed that, ‘‘[i]n
the absence of evidence of a suggestive procedure or
other extraordinary circumstances . . . we continue to
believe that evidence relating solely to estimator factors
that affect the reliability of the identification goes to
the weight, not the admissibility, of the identification.
See Perry v. New Hampshire, [565 U.S. 228, 237, 132
S. Ct. 716, 181 L. Ed. 2d 694 (2012)] (‘[t]he [c]onstitution
. . . protects a defendant against a conviction based
on evidence of questionable reliability, not by prohib-
iting introduction of the evidence, but by affording the
defendant means to persuade the jury that the evidence
should be discounted as unworthy’); see also id. (‘juries
are assigned the task of determining the reliability of
the evidence presented at trial’ unless ‘[the] evidence
is so extremely unfair that its admission violates funda-
mental conceptions of justice’ . . .); State v. Guilbert,
supra, 306 Conn. 251 n.31 (this court’s ‘approach to
eyewitness identification testimony [that is not tainted
by improper procedure] is exactly the sort of approach
that Perry encourages’); State v. Ledbetter, supra, 185
Conn. 612 (‘challenges [relating to the reliability of iden-
tifications that are not tainted by improper procedure]
go to the weight rather than to the admissibility of the
evidence’). Accordingly, like the court in Henderson,
we conclude that a pretrial hearing ordinarily is not
required when there is no evidence of a suggestive pro-
cedure. See State v. Henderson, supra, 208 N.J. 293–94.
Indeed, even the Supreme Court of Oregon, which con-
cluded that an identification that was not preceded by
a suggestive procedure may be inadmissible under that
state’s ordinary rules of evidence, has recognized that
‘trial courts will continue to admit most eyewitness
identifications. That is so because, although possible, it
is doubtful that issues concerning one or more of the
estimator variables that [the court has] identified will,
without more, be enough to support an inference of unre-
liability sufficient to justify the exclusion of the eyewit-
ness identification. In that regard, [the court] antic-
ipate[s] that when the facts of a case reveal only issues
regarding estimator variables, defendants will not seek
a pretrial ruling on the admission of the eyewitness
identification.’ State v. Lawson, [352 Or. 724, 762, 291
P.3d 673 (2012)]. Thus, that court recognized that evi-
dence relating to estimator variables, standing alone,
ordinarily will not render an identification inadmissi-
ble.’’ State v. Harris, supra, 330 Conn. 132–33.
   In the present case, the trial court’s decision to admit
evidence of the victim’s postidentification confidence
statements and expert testimony from the defendant
concerning the connection between confidence state-
ments and reliability and accuracy allowed for the
presentation of current scientific evidence on the rela-
tionship between confidence and accuracy, while also
leaving to the jury the ultimate decision of which evi-
dence to credit. Moreover, there was no evidence of a
suggestive procedure in this case, and the defendant
does not challenge in this appeal the trial court’s denial of
his motion to suppress the identification itself. In Harris,
we noted that, ‘‘[i]n the absence of evidence of a sugges-
tive procedure or other extraordinary circumstances
. . . evidence relating solely to estimator factors that
affect the reliability of the identification goes to the
weight, not the admissibility, of the identification.’’
(Emphasis added.) Id., 132. Among those estimator fac-
tors is the confidence of the eyewitness. Id., 124 n.26.
Accordingly, we conclude that the trial court did not
abuse its discretion in concluding that the victim’s confi-
dence statements were relevant evidence.
   Moreover, under the case law governing at the time
of the trial court’s decision on the motion to suppress,
a witness’ confidence in an identification, both at the
time it was made and at trial, is a relevant factor to be
considered in determining whether an identification is
reliable as both a constitutional and evidentiary matter.
See Manson v. Brathwaite, 432 U.S. 98, 108, 115–16,
97 S. Ct. 2243, 53 L. Ed. 2d 140 (1977) (level of certainty
testified to at trial was factor that supported reliabil-
ity of identification); Neil v. Biggers, 409 U.S. 188,
195–96, 200–201, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972)
(same); State v. Dickson, supra, 322 Conn. 421 (‘‘ ‘level
of certainty’ ’’ is factor to be considered in determin-
ing whether identification made during unnecessarily
suggestive procedure is reliable);16 State v. Crosby, 182
Conn. App. 373, 409, 190 A.3d 1 (fact that eyewitnesses
testified at suppression hearing that they were ‘‘100
percent certain at the time of the identification that
the defendant was the perpetrator’’ supports reliability
of identification), cert. denied, 330 Conn. 911, 190 A.3d
1 (2018). In light of this existing case law, it was not
an abuse of discretion for the trial court to conclude
that the victim’s professed level of confidence in her
identification shortly after her identification and at trial
was relevant to the jury’s determination of whether the
defendant was the individual who attacked the victim.
We note that the victim’s confidence statement made
shortly after her identification, in which she said she
was ‘‘absolutely certain,’’ was relevant to more than
just the reliability of her identification; additionally, it
clarified the meaning of what she wrote on the photo-
graph when she initially identified the defendant as her
attacker. The evidence showed that, within ten or fifteen
minutes of her first confidence statement written on the
photograph of the defendant, the victim, unprompted,
told the police that the words she wrote did not accu-
rately demonstrate her level of confidence at the time she
made the initial identification. Because, as the defendant
concedes, the confidence statement made by the victim
at the time of the identification ‘‘may have some relation-
ship to the identification’s reliability,’’ it was not arbi-
trary or unreasonable for the trial court to conclude
that evidence of what the victim meant by her initial
confidence statement was relevant, particularly when
such evidence came without prompting by the police.
   The defendant also claims that the victim’s postidenti-
fication confidence statements regarding her identifica-
tion were more prejudicial than probative. Pursuant to
the Connecticut Code of Evidence, ‘‘[r]elevant evidence
may be excluded if its probative value is outweighed
by the danger of unfair prejudice or surprise, confusion
of the issues, or misleading the jury, or by considera-
tions of undue delay, waste of time or needless pres-
entation of cumulative evidence.’’ Conn. Code Evid. § 4-
3. ‘‘Situations in which relevant evidence should be
excluded because of prejudice include: (1) if the facts
offered may unduly arouse the jury’s emotions, hostil-
ity, or sympathy; (2) if the proof and answering evidence
it provokes may create a side issue that will unduly
distract the jury from the main issues; (3) if the evidence
offered and the counterproof will consume an undue
amount of time; and (4) if the defendant, having no
reasonable ground to anticipate the evidence, is unfairly
surprised.’’ E. Prescott, Tait’s Handbook of Connecti-
cut Evidence (6th Ed. 2019) § 4.5.1, p. 151. We observe
that the victim’s postidentification confidence state-
ments do not fit neatly into the conventional categories
of what constitutes unduly prejudicial evidence. The
defendant’s argument appears to be that, because eye-
witness testimony is likely to be believed by jurors
when offered with a high level of confidence, the vic-
tim’s confidence statements were prejudicial given their
‘‘minimal’’ probative value. We do not agree that such
confidence statements would unduly arouse the emo-
tions of the jurors or be so persuasive as to overwhelm
the jury’s capacity to fairly evaluate the evidence in
the case. Further, as noted previously, it was neither
arbitrary nor unreasonable for the trial court to con-
clude that the confidence statements were relevant or
more than ‘‘minimally’’ probative. Under these circum-
stances, it was not arbitrary or unreasonable for the
trial court to conclude that the victim’s postidentifica-
tion confidence statements were not more prejudicial
than probative.
   The defendant further claims that an eyewitness’ tes-
timony regarding confidence in a prior identification is
self-bolstering and invades the province of the jury.
‘‘Testimony in the form of an opinion is inadmissible
if it embraces an ultimate issue to be decided by the
trier of fact . . . .’’ Conn. Code Evid. § 7-3 (a). The
defendant relies on case law observing that a witness
may not comment on another witness’ credibility and
that an expert witness is not permitted to give an opin-
ion as to whether another witness is lying or telling the
truth. See, e.g., State v. Singh, 259 Conn. 693, 706–708,
793 A.2d 226 (2002); E. Prescott, supra, § 7.10.4, p. 475.
Although questions that require a witness to express
an opinion on the credibility of another witness invade
the jury’s province because the jury is the exclusive
judge of credibility; see State v. Singh, supra, 707; a wit-
ness’ testimony regarding her own confidence in her
identification does not invade the jury’s province
because such testimony, regarding something of which
the witness has personal knowledge, is simply a tool to
be used by the jury to evaluate the accuracy or credibility
of the witness’ identification. For that reason, it was not
arbitrary or unreasonable for the trial court to conclude
that the witness’ postidentification confidence state-
ments did not invade the province of the jury.
   Finally, we address the suggestion of the amicus
curiae, The Innocence Project, that we adopt evidentiary
rules establishing that testimony concerning eyewitness
certainty should be admitted only when it stems from the
earliest identification procedure that complies with § 54-
1p, Connecticut’s eyewitness identification statute.17
The Innocence Project argues that evidence of eyewit-
ness certainty, in all other circumstances, lacks suffi-
cient reliability, relevance, and probative value. We
decline The Innocence Project’s invitation to establish a
categorical rule concerning the admission of postidenti-
fication confidence statements.
  The Innocence Project, relying on social science
research, emphasizes that confident eyewitnesses are
often inaccurate and that eyewitness confidence can be
an extremely influential factor in jury determinations of
an eyewitness’ accuracy. See G. Wells et al., ‘‘The Confi-
dence of Eyewitnesses in Their Identifications from
Lineups,’’ 11 Current Directions Psychol. Sci. 151, 151,
153 (2002) (in study, ‘‘[m]istaken identification by eye-
witnesses was the primary evidence used to convict
innocent people whose convictions were later over-
turned by forensic DNA tests,’’ and ‘‘three fourths of
these convictions of innocent persons involved mista-
ken eyewitness identifications, and, in every case, the
mistaken eyewitnesses were extremely confident, and,
therefore, persuasive at trial’’); Massachusetts Supreme
Judicial Court Study Group on Eyewitness Evidence,
Report and Recommendations to the Justices (July 25,
2013) p. 20, available at http://www.mass.gov/courts/
docs/sjc/docs/eyewitness-evidence-report-2013.pdf
(last visited February 24, 2020) (‘‘eyewitness confidence
is the single most influential factor in juror determina-
tions regarding the accuracy of an eyewitness identi-
fication’’ (internal quotation marks omitted)). The Inno-
cence Project argues that eyewitness statements can be
relevant and probative when they are the result of proce-
dures that minimize the possibility of suggestion and
memory contamination,18 such as the procedures
endorsed by the legislature in § 54-1p. However, confi-
dence statements beyond those captured at the initial
identification procedure are more prejudicial than pro-
bative because a witness’ sincerely held belief cannot be
effectively challenged on cross-examination.
   We decline to categorically conclude that there is no
correlation between a witness’ postidentification confi-
dence in his or her identification and the accuracy of
that identification, especially given our recent reaffir-
mation in Harris of the process that already exists,
following Guilbert, to address concerns regarding the
link between confidence and accuracy. See State v.
Harris, supra, 330 Conn. 132 (‘‘[i]n the absence of evi-
dence of a suggestive procedure or other extraordinary
circumstances . . . evidence relating solely to estima-
tor factors that affect the reliability of the identification
goes to the weight, not the admissibility, of the identifi-
cation’’). In Harris, we concluded that, ‘‘as an eviden-
tiary matter, and even in cases in which an identifica-
tion was not preceded by an unnecessarily suggestive
procedure, a defendant is entitled to present expert
testimony on the reliability of eyewitness testimony.’’
Id., 118. Such expert testimony may properly chal-
lenge the reliability of postidentification confidence
statements based on relevant science. That is precisely
what happened in the present case. The trial court
admitted the witness’ confidence statements, permit-
ted the defendant’s expert witness to testify about the
reliability of eyewitness testimony,19 and appropriately
instructed the jury that it could ‘‘consider the strength
of the identification, including the witness’ degree of
certainty. Certainty, however, does not mean accuracy.’’
The trial court also instructed the jury that, ‘‘[w]hen
assessing the credibility of the testimony as it relates
to the issue of identification, keep in mind that it is not
sufficient that the witness be free from doubt as to the
correctness of the identification of the defendant; rather,
you must be satisfied beyond a reasonable doubt of the
accuracy of the identification of the defendant before
you may find him guilty on any charge.’’
   The Innocence Project has failed to demonstrate any
great shift in the relevant science since our decision in
Harris that would warrant the imposition of a per
se exclusionary rule or a departure from the process
enumerated in Guilbert, Dickson, and Harris, which
allows for the admission of both postidentification con-
fidence statements and expert testimony to challenge
the reliability and accuracy of those statements. Accord-
ingly, we conclude that the trial court did not abuse its
discretion by denying the defendant’s motion in limine
seeking to preclude evidence of the victim’s postiden-
tification confidence in her identification of the defen-
dant as her attacker.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     The defendant also appears to be known as ‘‘John Kryzak.’’
  2
     The defendant appealed from the judgment of conviction to the Appellate
Court, and we subsequently granted his motion to transfer the appeal to this
court pursuant to General Statutes § 51-199 (c) and Practice Book § 65-2.
   3
     On appeal, the defendant does not challenge this ruling.
   4
     In its decision, the trial court noted that ‘‘the defendant has been repre-
sented by private counsel since the beginning of this case, that he has been
receiving, whether it’s from his pocket or someone else’s pocket, his attorney
is being paid. His experts have been paid or are in the process of being paid.
. . . I cannot make a finding [that] the defendant is indigent and has no
means to pay for the services that he can—I cannot make a finding that he
doesn’t have any source of funds. I certainly [can] make a finding that he
has no income and no assets based on his testimony, but I also cannot make
a finding that he has no other sources of assets.’’ Significantly, the trial
court observed that, because the defendant had not yet applied to the public
defender’s office, the trial court did not, at the time of its decision, have
access to the results of an indigency investigation.
   5
     The trial court also suggested that the defendant could waive counsel
and have standby counsel appointed, attempt to have the public defender’s
office make an arrangement with Kaloidis, ask the public defender’s office
to file an appearance in addition to Kaloidis’ appearance, or seek representa-
tion by the public defender’s office.
   The trial court then clarified its ruling, which was made in the presence
of both the defendant and Kaloidis: ‘‘I know you’ve indicated [that the
defendant] does not want to apply for the public defender, but you can talk
to him a little bit more about what that will mean. If he wishes to apply
for the public defender, you know, for the purpose of an investigation on
indigency, or for the purpose of him actually being represented by the public
defender’s office, and, as I said, whether that means you represent him as
a special public defender or someone comes in as a cocounsel, or whatever
scenario works out. I’ll allow you to investigate that and him to apply.
   ‘‘So, what I will do is this. I’m going to take a recess; you can talk to him.
If you feel it’s appropriate, then he should make an application for the public
defender services. And, if that occurs, then I will hear that motion in front
of me. Someone obviously from the public defender’s office needs to appear
in front of me to disclose the result of [its] investigation, and then I will
rule if there is an application. If there is no application for [the] public
defender, then we will discuss scheduling.’’
   6
     In Wang, we observed as a preliminary matter ‘‘that the right articulated
in Ake is not contingent upon the penalty sought or the field of assistance
demanded, so long as that assistance is reasonably necessary for the indigent
defendant to have a fair opportunity to present his defense.’’ (Internal quota-
tion marks omitted.) State v. Wang, supra, 312 Conn. 236–37.
   7
     In Wang, we observed that ‘‘implicit in the phrase ‘upon approval of the
commission’ in § 51-292 is the recognition that the commission may use
its own established procedures for evaluating whether ancillary costs are
reasonably necessary.’’ State v. Wang, supra, 312 Conn. 256.
   8
     In Wang, ‘‘we implicitly conclude[d] that the Judicial Branch is not
authorized to pay expert or investigative fees that are reasonably necessary
to an indigent self-represented litigant’s defense. . . . Although the legisla-
ture included reasonably necessary ‘costs of defense’ within the commis-
sion’s budget in § 51-292, the legislature did not similarly include such
expenses within the budget of the Judicial Branch. Thus, ordering the Judi-
cial Branch to provide funding for reasonably necessary ancillary defense
costs in the present case, or in any case, would effectively usurp the power
of the legislature to devise a state budget. Out of respect for the will of the
legislature, we therefore conclude that the commission must provide funding
for reasonably necessary ancillary defense costs of indigent, self-repre-
sented defendants.
   ‘‘Additionally, our conclusion that the commission, and not the Judicial
Branch, is authorized to fund reasonably necessary defense costs for indigent
self-represented defendants is consistent with the legislature’s intent to
create separation between the public defender system and the Judicial
Branch. See Gipson v. Commissioner of Correction, [257 Conn. 632, 648,
778 A.2d 121 (2001)] (‘the primary purpose of P.A. 74-317 was the creation
of a public defender services commission to administer the public defender
system in lieu of the judges of the Superior Court, who previously had been
responsible for that function’).
   ‘‘While the legislature could ultimately decide to provide for an alternative
source of funding for the expenses at issue . . . we conclude that, under
the existing legislation, the commission is presently authorized to fund the
reasonably necessary ancillary defense costs of indigent self-represented
defendants.’’ (Citation omitted.) State v. Wang, supra, 312 Conn. 256–57 n.33.
   9
     We acknowledge the potential tension between our analysis in the pres-
ent case and in this court’s decision in State v. Martinez, supra, 295 Conn.
758, a pre-Wang case in which we considered whether the trial court had
properly denied the request of the defendant, Luis Norberto Martinez, for
a state funded DNA expert on the ground that he had failed to sustain his
burden of proving his indigence. A public defender was appointed to repre-
sent Martinez when he was arraigned, but, when the case was transferred
to part A of the trial court, private counsel appeared in lieu of the public
defender. Id., 778. In light of the results of a DNA test, Martinez filed a
motion asking the court to appoint a DNA expert. Id., 779–80. The state
responded to the motion by arguing that Martinez had not proven his indi-
gence and had not provided the court with an adequately specific request
for expert assistance. Id., 780. The trial court denied the motion on the basis
of, inter alia, ‘‘ ‘the availability of funds to [Martinez] that were used for
other purposes that could have been used for this.’ ’’ Id., 780–81. On appeal,
we concluded that the trial court’s determination that Martinez did not meet
his burden of proving indigency and, thus, was not entitled to a state funded
expert, was not clearly erroneous. Id., 783–84; see id., 784 (This court noted
the lack of evidence in support of Martinez’ indigency, including the fact
that his financial affidavit ‘‘did not include any information concerning his
liabilities or assets or those of his mother with whom he was living. Moreover,
as the trial court recognized, [Martinez] was represented by private counsel
after refusing to permit a public defender to represent him.’’ (Footnote
omitted.)). Accordingly, we further concluded that ‘‘the record [was] inade-
quate for us to reach the constitutional issue, as [Martinez had] failed to
establish the threshold requirement of his indigency.’’ Id., 784–85. To the
extent that Martinez may be read to afford the trial court the discretion to
make an indigency finding in the first instance, we conclude that it is no
longer good law in light of the subsequent statutory analysis in Wang.
   10
      The defendant’s supplemental brief echoes this concern, stating that
the OCPD policy that ‘‘private counsel must first withdraw before the public
defender will even consider eligibility . . . creates a significant risk that
the defendant might end up without any counsel . . . .’’ (Citation omitted;
footnote omitted.)
   11
      The defendant’s reading of the OCPD amicus brief runs counter to our
understanding of the timing of the public defender application process. For
example, as was discussed in colloquy at oral arugment before this court,
it would be extraordinarily unusual for a trial court to allow defense counsel
to withdraw prior to trial in the absence of substitute counsel, unless the
client had properly elected the right of self-representation. Additionally,
even if an applicant for public defender services is found to be indigent,
that applicant need not accept public defender representation. See, e.g.,
Faretta v. California, 422 U.S. 806, 807, 95 S. Ct. 2525, 45 L. Ed. 2d 562
(1975) (‘‘a defendant in a state criminal trial has a constitutional right to
proceed without counsel when he voluntarily and intelligently elects to do
so’’ (emphasis in original)). Ultimately, we are not convinced that, simply
by applying to the public defender’s office, the defendant would be compelled
to forgo his right to counsel in order for the public defender’s office to
make an indigency determination. We simply do not know what the commis-
sion would have done in the present case because the defendant declined
to apply to the commission, which has the capacity and statutory authority
to make the requisite threshold indigency determination.
   12
      ‘‘Beginning in 1994, Congress instructed the [Federal Bureau of Investi-
gation] to establish and maintain an index of DNA samples from convicted
criminals, crime scenes, and unidentified human remains. . . . In . . .
2000, Congress enacted the first federal statute affirmatively directing con-
victed felons to submit DNA samples to the national database. Under the
DNA Analysis Backlog Elimination Act of 2000 . . . individuals convicted
of a qualifying [f]ederal offense must provide a tissue, fluid, or other bodily
sample for analysis. . . . After a sample is collected, unique identifying
information is obtained for each felon by decoding sequences of junk DNA,
which were purposely selected because they are not associated with any
known physical or medical characteristics. . . . The DNA profiles are then
loaded into CODIS, a national database that also contains profiles generated
by state DNA collection programs, as well as DNA samples obtained from
the scenes of unsolved crimes. . . . A convicted felon’s failure to cooperate
constitutes a class A misdemeanor and may be punished by up to one year
in prison and a fine of as much as $100,000.’’ (Internal quotation marks
omitted.) State v. Webb, 128 Conn. App. 846, 852–53 n.3, 19 A.3d 678, cert.
denied, 303 Conn. 907, 32 A.3d 961 (2011).
   13
      For purposes of this issue, the defendant does not challenge the trial
court’s ruling on his motion to suppress the identification from the photo-
graphic array. Additionally, the parties agree that the victim’s written state-
ment that she was ‘‘pretty certain’’ the photograph she had written on was
of her attacker was admissible.
   14
      On October 26 and November 8, 2018, we granted the parties permission
to file supplemental briefs, which addressed, inter alia, the effect of State
v. Harris, supra, 330 Conn. 91, on this appeal.
   15
      The eight estimator variables that we identified in Guilbert are: ‘‘(1)
there is at best a weak correlation between a witness’ confidence in his or
her identification and the identification’s accuracy; (2) the reliability of an
identification can be diminished by a witness’ focus on a weapon; (3) high
stress at the time of observation may render a witness less able to retain
an accurate perception and memory of the observed events; (4) cross-racial
identifications are considerably less accurate than identifications involving
the same race; (5) memory diminishes most rapidly in the hours immediately
following an event and less dramatically in the days and weeks thereafter;
(6) an identification may be less reliable in the absence of a double-blind,
sequential identification procedure; (7) witnesses may develop unwarranted
confidence in their identifications if they are privy to postevent or postidenti-
fication information about the event or the identification; and (8) the accu-
racy of an eyewitness identification may be undermined by unconscious
transference, which occurs when a person seen in one context is confused
with a person seen in another.’’ State v. Guilbert, supra, 306 Conn. 253–54.
   16
      In State v. Dickson, supra, 322 Conn. 448 n.32, we concluded that cross-
examination is a ‘‘sufficiently effective tool’’ to test the reliability of a witness’
in-court statement in which the witness expresses a higher degree of confi-
dence than in that same witness’ prior out-of-court statement. We observed
that a defendant ‘‘can present expert testimony that there is a weak correla-
tion between confidence and accuracy, that memory degrades over time, and
that witnesses may develop unwarranted confidence in their identifications
if they are privy to postevent or postidentification information . . . .’’ (Inter-
nal quotation marks omitted.) Id. If cross-examination is a sufficiently effec-
tive tool to test the reliability of an in-court statement in which the witness
expresses a higher degree of confidence than in a prior out-of-court state-
ment, then it is also a sufficiently effective tool to test the reliability of an
in-court statement that involves the same confidence level as a statement
given only minutes after an initial identification, as was the situation in the
present case.
   17
      We address The Innocence Project’s well briefed request that we adopt
an evidentiary rule on this point, even though the defendant does not formally
ask us to do so. See, e.g., Commissioner of Public Safety v. Freedom of
Information Commission, 312 Conn. 513, 550 n.35, 93 A.3d 1142 (2014)
(‘‘[a]lthough an amicus brief can be helpful in elaborating issues properly
presented by the parties, it is normally not a method for injecting new issues
into an appeal, at least in cases [in which] the parties are competently
represented by counsel’’ (internal quotation marks omitted)). We reach The
Innocence Project’s request because, were we to agree with the defendant’s
core evidentiary arguments—particularly with respect to relevance, bolster-
ing, and prejudice exceeding probative value—we would, in effect, create the
per se bar sought by The Innocence Project. Put differently, The Innocence
Project’s arguments on this point use social science data to support the
arguments raised by the defendant, and we do not read them to seek relief
different from that sought by the defendant, which is similarly limited to
the admissibility of eyewitness confidence statements taken outside the
§ 54-1p procedure.
    18
       The Innocence Project cites a number of studies to support the proposi-
tion that witness confidence is susceptible to, and can be inflated by, sugges-
tion and postconfirmation feedback. We observe that, in the present case,
there is nothing in the record to suggest that the victim’s confidence state-
ments resulted from, or were inflated by, suggestion or postconfirmation
feedback. In fact, the defendant has not challenged the initial identification
on the ground that it was unduly suggestive, and the record indicates that
the victim’s clarifying statement given to Pesce shortly following her initial
identification was given unprompted by the police. In the absence of a
record suggesting the influence of suggestion or feedback, we decline The
Innocence Project’s invitation to speculate as to whether the victim’s mem-
ory was contaminated.
    19
       Colwell, the defendant’s expert witness, testified, inter alia, that confi-
dence statements made at the time of an initial viewing are more reliable,
that there does not appear to be a relationship between confidence state-
ments that are made subsequent to an initial viewing and reliability, and
that subsequent confidence statements are not correlated with reliability
or accuracy.